Motion for En Banc Reconsideration Denied and Dissenting Opinions on
Order filed September 14, 2021.




                                    In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-01066-CR
                             NO. 14-18-01067-CR
                                  ____________

                       ELONDA CALHOUN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 230th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1545108 and 1545140

          ORDER DENYING EN BANC RECONSIDERATION

      The motion for en banc reconsideration filed by appellant Elonda Calhoun is
DENIED. See Tex. R. App. P. 41.2, 49.7; see also Pinto Tech. Ventures, L.P. v.
Sheldon, 526 S.W.3d 428, 436 (Tex. 2017) (noting that an “evenly divided en banc
panel denied reconsideration”).
                                      /s/       Ken Wise
                                                Justice


En banc court consists of Chief Justice Christopher and Justices Wise, Jewell,
Zimmerer, Spain, Hassan, Poissant, and Wilson. (Justice Bourliot not
participating).
Justices Zimmerer, Spain, Hassan, and Poissant voted to grant en banc
reconsideration.

Justice Zimmerer filed a dissenting opinion.

Justice Spain filed a dissenting opinion, in which Justice Zimmerer joined.




                                            2